Citation Nr: 9926397	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
schizophrenia, undifferentiated type, prior to August 25, 
1997.

3.  Entitlement to an effective date earlier than August 25, 
1997, for a 100 percent evaluation for schizophrenia, 
undifferentiated type.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1985 to 
December 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO 
continued the 30 percent evaluation for schizophrenia, 
undifferentiated type.  In an August 1998 rating decision, 
the RO granted a 100 percent evaluation for schizophrenia, 
undifferentiated type, and assigned an effective date of 
August 25, 1997.

The Board notes that the appellant filed a claim for a total 
rating for compensation based upon individual 
unemployability.  In the August 1997 rating decision, the RO 
noted that the claim for a total rating for compensation 
based upon individual unemployability was moot, as a 
100 percent schedular evaluation had been granted.  The Board 
agrees, and this issue was properly dismissed.  See Green v. 
West, 11 Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994) ("claim for [a total rating for 
compensation based upon individual unemployability] 
presupposes that the rating for the condition is less than 
100%") and Holland v. Brown, 6 Vet. App. 443, 446 (1994) 
(100% schedular rating "means that a veteran is totally 
disabled")).

The Board notes that the appellant had requested a hearing 
before the Board.  He has submitted written documentation 
stating that he no longer wants a Board hearing.  Thus, the 
hearing was canceled.


FINDINGS OF FACT

1.  The appellant filed a claim for an increased evaluation 
for schizophrenia, undifferentiated type, which was received 
at VA on December 4, 1996.

2.  There has been no significant change in schizophrenia, 
undifferentiated type, during the appeal period.


CONCLUSION OF LAW

Schizophrenia, undifferentiated type, has been continuously 
100 percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9204 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for schizophrenia, undifferentiated 
type, is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
That is, his assertion that his service-connected disability 
has worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for schizophrenia, undifferentiated type, 
was granted by means of a January 1991 rating decision and 
assigned a 10 percent disability evaluation.  The appellant 
appealed the assignment of the 10 percent disability 
evaluation.  In a January 1994 decision, the Board granted a 
30 percent evaluation for schizophrenia, undifferentiated 
type.  In a February 1994 decision, the RO effectuated the 
Board's decision.  The appellant underwent a psychiatric 
evaluation in February 1996.  In a March 1996 rating 
decision, the RO continued the 30 percent evaluation.  In 
August 1998, the RO granted a 100 percent evaluation for 
schizophrenia, undifferentiated type, and assigned an 
effective date of August 25, 1997.

The appellant underwent a VA psychiatric evaluation in 
January 1997.  The VA examiner stated that the appellant was 
in normal dress and that there was nothing unusual about his 
behavior.  The appellant reported that his medication had 
been increased.  He stated that, at worst, he would imagine 
that something was there, which was not.  The appellant 
reported that he did not get along with women.  The VA 
examiner stated that the appellant's physical life was 
probably normal, "except for his inability to socialize and 
get acquainted."  The appellant stated that he gambled and 
would go to casinos and lose all his money.  He reported that 
he had gone to Gamblers Anonymous one time, but had not gone 
back.  The VA examiner stated that socialization was very 
limited for the appellant.  The appellant reported that he 
had a girlfriend and would go to see his sister.  He reported 
that he lived with his mother, but did not get along with 
her.  The appellant reported hearing voices, which may be 
good or may be bad, but that he heard these voices every day.  
The appellant reported some delusions and that he felt that 
somebody was out get him.

The VA examiner stated that the appellant was underactive.  
He noted that there was nothing unusual about the appellant's 
dress or behavior, except that he was a little tense.  His 
speech was normal, but was not talkative; rather, he had to 
be asked questions.  The appellant denied depression, except 
for sometimes.  The VA examiner stated, "The future for the 
patient is depressive."  The appellant reported that he was 
in debt and would never get out of it.  He reported crying 
spells, but noted that he had not had one in quite some time.  
The VA examiner stated that the appellant was abstract with 
proverbs and that his memory was okay.  The appellant was 
alert and well oriented to person, place, and time.  The VA 
examiner stated that the appellant had hallucinations and 
some delusional material.  The VA examiner stated that the 
appellant had schizophrenic trends and that his depression 
was minimal.  The appellant's superfical judgment was fair.  
The VA examiner stated that the appellant had some suicidal 
feelings, which started when he started gambling.  The VA 
examiner stated that he found no homicidal ideations.  The 
impression was schizophrenia, undifferentiated type.  The VA 
examiner stated that he did not think that the appellant was 
competent for VA purposes.

The appellant was hospitalized at a VA facility on August 25, 
1997.  The appellant presented himself with complaints of 
hearing voices and being worried that he was going to hurt 
himself.  The appellant reported that since he had been 
diagnosed with schizophrenia that he had never been without 
auditory hallucinations.  He complained of suicidal ideations 
times three months with an increase in auditory 
hallucinations and depressive symptoms.  The appellant 
reported that he had had increased thoughts about hurting 
himself.  He stated that he had increased depressive symptoms 
over the last two to three months with decreased sleep, 
decreased interest, positive guilt, worthlessness, decreased 
energy, and decreased concentration.  He had positive 
suicidal ideation and reported auditory hallucinations.

The VA examiner stated that the appellant was dressed 
appropriately, and that there was no increase or decrease in 
psychomotor activity.  The appellant remained cooperative 
during the interview.  He had decreased eye contact.  Mood 
was down, and affect was constricted.  Speech had decreased 
rate, but normal tone (monotonous).  There were no 
audiovisual hallucinations, no suicidal or homicidal 
ideations, no looseness of associations, no flight of ideas, 
no circumstantiality, and no paranoid beliefs.  The appellant 
was oriented to person, place, and time.  He could do serial 
3s from 20 to 5.  He was able to draw a clock and able to 
recognize objects.  He scored 30/30 on the mini-mental status 
examination.  The discharge diagnosis was chronic paranoid 
schizophrenia.  A Global Assessment of Functioning (GAF) 
score of 50 was entered.  It was noted that at the time of 
discharge on August 28th, the appellant was denying suicidal 
or homicidal ideations and had been oriented quite well.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Under Diagnostic Code 9204, the criteria for a 100 percent 
evaluation is as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. Part 4, Diagnostic Code 9204 (1998).

The Board finds that the clinical findings made in the August 
1997 VA hospitalization summary report are substantially the 
same as those findings reported in the January 1997 VA 
examination report.  The RO granted a 100 percent evaluation 
based upon the clinical findings made in the August 1997 VA 
hospitalization summary report, and the Board finds that 
those findings are indistinguishable from the ones made in 
the January 1997 VA examination report.  The Board is aware 
that the appellant reported more detailed complaints as to 
depressive symptoms with decreased sleep, decreased interest, 
feelings of worthlessness, decreased energy, and decreased 
concentration at the time he was admitted to the hospital.  
However, the mental status findings made by the VA examiner 
in the January 1997 examination report are essentially the 
same as those made by the VA examiner in the August 1997 VA 
hospitalization summary report.  Both reported that the 
appellant was dressed appropriately and that he showed no 
unusual behavior.  Both described the appellant as oriented 
times three.  The appellant reported having auditory 
hallucinations and some delusions both in January 1997 and 
August 1997.  At both times, the appellant reported paranoid 
feelings, stating that someone was out to get him.  The 
appellant reported some suicidal ideations, but no homicidal 
ideations both in January 1997 and August 1997.  At the time 
of the August 1997 hospitalization, the VA examiner added 
that the appellant had no loosening of associations, no 
flight of ideas, no circumstantiality, and no paranoid 
beliefs.  Based on the findings reported by the VA examiner 
in the August 1997 hospitalization summary report, the RO 
found that such displayed an increase in severity as compared 
to any prior evidence.  The Board disagrees, as the January 
1997 mental status findings are essentially the same as the 
August 1997 mental status findings.

It must be noted that at the time of the January 1997 VA 
examination, the examiner stated that the appellant's future 
was depressive.  More importantly, he made a determination 
that the appellant was not competent for VA purposes.  The 
Board finds such determination by the VA examiner in the 
January 1997 examination report to be a significant one as to 
his opinion of the severity of the appellant's schizophrenia, 
undifferentiated type.  For these reasons, the Board believes 
that the correct effective date is the date the appellant 
submitted his claim for an increased evaluation-December 4, 
1996, as the January 1997 examination report substantiated 
his allegation that his schizophrenia, undifferentiated type, 
had worsened.

The Board finds that the appellant's claims for an evaluation 
in excess of 30 percent prior to August 25, 1997, and an 
earlier effective date for a 100 percent evaluation for 
schizophrenia, undifferentiated type, have been granted in 
full, as the appellant's representative requested that the 
100 percent evaluation go back to the date the appellant 
submitted his claim for an increased evaluation-December 4, 
1996.  As stated above, the Board has granted an effective 
date of December 4, 1996, and thus there is no reason to 
resort to a discussion on an extraschedular basis, as the 
benefits that the appellant has sought have been granted 
based on a schedular evaluation.



ORDER

A continuous 100 percent evaluation for schizophrenia, 
undifferentiated type, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

